DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 16 and 19 is/are objected to because of the following informalities:
At line 3 of claim 16, “to a bead” should be replaced with “by a bead”.
At line 3 of claim 19, “to a bead” should be replaced with “by a bead”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US Publication 2006/0087106).

wherein the outer housing is closed at one housing end with a closure element (10,20,120) by a welded joint (Reference is made to Paragraphs 0028 and 0031),
wherein the closure element extends along the longitudinal axis from the welded joint into the outer housing,
wherein the outer housing has at least one bead (Reference is made to Figures 1 and 2, the indent) for mechanically relieving the welded joint,
wherein a bead base of the bead is arranged in a region of an axial longitudinal extent of the closure element (Reference is made to Figures 1 and 2);
wherein the outer housing is tube-shaped and wherein the at least one bead is in the form of a recess extending from an outside surface of the outer housing, radially inwardly (Reference is made to Figures 1 and 2);
wherein the closure element is in the form of an igniter unit (10);
wherein the closure element is a solid component part which, in region of the welded joint, when viewed in a cutting plane normal to the longitudinal axis of the gas generator, has a larger material thickness than the housing end in the range of 1.2 to 3-fold than the material thickness of the housing end (Reference is made to Figures 1 and 2);
wherein the at least one bead is configured as a plastic deformation, in the form of a crimping, flaring, embossing or roller-burnishing at the outer housing of the gas 
a vehicle safety system, comprising:
a gas generator,
an airbag inflatable by the gas generator as part of an airbag module, and
an electronic control unit operatively connected to the gas generator wherein the electronic control unit activates the gas generator when a release situation is given,
wherein the gas generator is configured according to claim 1 (Reference is made to Paragraphs 0001-0005); and,
wherein the closure element protrudes outwardly from the outer housing along the longitudinal axis (Reference is made to Figures 1-2).

In regards to claims 11 and 15, Young et al. discloses the claimed limitations including a method for producing a gas generator, comprising the steps of:
a) providing an outer housing (110) for the gas generator (100) which has a housing end on an axial side, the housing end defining an opening of the outer housing (Reference is made to Figures 1 and 2); and
b) producing at least one bead in the outer housing from an outside surface thereof, wherein the at least one bead mechanically relieves a welded joint and is not used for any further functions specific to the gas generator (Reference is made to Paragraphs 0028 and 0031 and Figures 1-2); and,
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2006/0087106).
In regards to claims 6-7, Young et al. discloses the claimed limitations including wherein a bead base of the at least one bead being positioned toward the housing end at an axial distance therefrom and is disposed substantially in a middle of the axial longitudinal extent of the closure element; and,
wherein the bead base is formed by a first bead flank and a second bead flank, wherein the first and second bead flanks are defined by obliquely radially inward converging outer portions of the outer housing which meet at a radius, at the position of the bead base.
While the drawings are not necessarily to scale, the range for the bead size (1-4mm) appear to be within a typical range of inflator bead radiuses (Examiner notes that Akira (JP H02-158443) discloses a 2mm bead radius), and a ratio of the distance from the bead base to the housing end versus the bead diameter is about 3 to 1 which would put the axial distance in the range of 7mm-28mm.  It would have been obvious to one .

Claim(s) 5, 12, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2006/0087106) in view of Akira (JP H02-158443).
In regards to claim(s) 5, 12, 16 and 18-20, Young et al. discloses the claimed limitations excluding the bead being a plurality of beads.
Akira discloses an inflator wherein at least one bead includes a plurality of beads disposed radially peripherally, along the longitudinal axis of the gas generator on the outer housing (Examiner notes that Akira discloses providing four compression rollers of 2mm diameter radially on the outer cylinder surface);
wherein the plurality of beads are positioned at substantially equal axial positions along the axial longitudinal extent (Akira discloses that the compression rollers are arranged at equal intervals; Reference is made to section 5);
wherein the at least one bead is in the form of a continuous radially peripheral recess that reduces an outer diameter of the outer housing in the region of the bead by a bead diameter (Akira discloses a bead depth equal to a bead radius of 2mm which would reduce the outer diameter by 4mm which is equivalent to the bead diameter); and,

	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bead of Young et al. in view of the teachings of Akira to include a plurality of beads (at least during formation) with a depth of 2mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since it has been held that mere duplication or division of the essential working parts of a device involves only routine skill in the art.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Jung (US Publication 2012/0187667) and Bibo et al. (US Publication 2012/0292293).
In regards to claims 13-14, Young et al. discloses all of the requisite structural and method limitations as recited excluding the compressed gas prior to activation having a pressure in the range of 400-600 bars.
Jung discloses a compressed gas before activation of the gas generator being up to 500 bars.  Bibo et al. discloses compressed gas at 300-500 bars prior to activation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressed gas pressure of Young et al. in view of the teachings of Jung and Bibo et al. to include being in the range of 400-600 bars since the range appears to be a typical/old and well known pressurization range for and inflator and it would have been obvious to try. 
Allowable Subject Matter
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARRY GOODEN JR
Primary Examiner
Art Unit 3616